DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of claims 14-20 and 25-26 in the reply filed on 1/7/2021 is acknowledged. The response didn’t include if the election was made with or without traverse therefore, the election is treated as being elected without traverse.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "324a" and "306a" have both been used to designate same feature appearing as teeth in figure 5B.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
324b recited in paragraph 0078.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The disclosure is objected to because of the following informalities:
The reference element 130 has been used to refer to “a cross-linking agent” in paragraph 0019, line 3 and “photosensitizer” in paragraph 0019, line 4.  
The reference element 204a has been used to refer to “knurled knob” in paragraph 0066 and “the indent” in paragraph 0070.
Appropriate correction is required.

Claim Objections
Claims 14, 18 are objected to because of the following informalities:  
Regarding claim 14, line 10, it appears that “contact” should read “the contact” in order to refer to “contact” recited in claim 14, line 7.
Regarding claim 18, line 3, it appears that “an epithelium” should read “the epithelium” in order to refer to “an epithelium” recited in claim 14, line 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-20 and 25-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
is configured to disrupt the area of the cornea for partial epithelial disruption, including disruption of apical layers of superficial squamous cells of the cornea.
Claims 15-20 and 25-26 being dependent on claim 14 are also rejected.

Regarding claim 19, lines 2-3, the limitation “guide the biasing element for the movement on the cornea” renders the claim indefinite because according to paragraphs 0077 and 0078 of the original disclosure, it appears that the base element is being guided by the guiding element. 

Regarding claims 25 and 26, it is unclear if the claim positively recites the step of “the disruption element disrupts the area of the cornea” or if the disruption element is configured to disrupt the area of the cornea.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14, 17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lastovich et al. (US 2004/0064087 A1).
Regarding claim 14, Lastovich teaches a system 6’ (figure 9) for enhancing permeability (paragraph 0032, the system is capable to enhance permeability of an epithelium of a cornea) of an epithelium of a cornea comprising: 
a housing 6u; 
a shaft 6p having a proximal end (see “P” in figure 9 below) and a distal end (see “D” in figure 9 below), the shaft 6p coupled to the housing 6u at the proximal end and extending from the housing 6u; 
a disruption element 5” coupled to the shaft 6p at the distal end (see “D” in figure 9 below), the disruption element 5” including a disruptive surface (surface of 5” in contact with skin when in use) configured to contact the cornea and disrupt an area of the cornea (since element 5” is capable to disrupt the skin surface, element 5” is configured to contact the cornea and disrupt an area of the cornea); and 
a biasing element 6s disposed between the housing 6u and the disruption element 5”, the biasing element 6s applying a biasing force against the disruptive element 5” into contact with the cornea (element 6s would apply force to element 5” into contact with the cornea if the element 5” is placed in contact with cornea), 
wherein in response to movement of the disruption element 5” (paragraph 0069, lines 1-10, pressing would also move element 5” slightly since 6p is not compressible, paragraph 0073, lines 1-7) on the cornea, the disruption element 5” disrupts the area of the cornea for partial epithelial disruption, including disruption of apical layers of superficial squamous cells of the cornea (when the device is used on the cornea, the 

Regarding claim 17, Lastovich teaches wherein the biasing element 6s is a constant sprint (paragraph 0070, lines 7-9).

Regarding claim 19, Lastovich teaches wherein the biasing element 6s is coupled to a base 12’, and the system 6’ further comprises a guide 12r, the guide 12r configured to engage the base 12’ and guide the biasing element 6s (due to the shape, element 6s would get placed around 12r) for the movement on the cornea (the movement would be on the cornea if the system 6’ is placed on the cornea).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15, 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Lastovich et al. (US 2004/0064087 A1).
Regarding claim 15, Lastovich teaches wherein the disruption surface 5” but is silent regarding includes a pattern of micro-teeth in one embodiment.
However, in a different embodiment, Lastovich teaches the disruption surface 5 (figure 4) includes a pattern of micro-teeth 14 for the purpose of performing abrasion on a surface up to a desired depth (paragraph 0043).


Regarding claims 25 and 26, Lastovich discloses the claimed invention substantially as claimed, as set forth above in claim 14. Lastovich further discloses wherein the disruption element 5” disrupts the area up to a desired depth (paragraph 0064, lines 18-22) but is silent regarding the specifics of a depth no greater than approximately 15 µm or 25 µm in one embodiment.
However Lastovich teaches in a different embodiment to have micro-teeth with depth of approximately 15 µm or 25 µm and lower indicating the depths no greater than 15 µm or 25 µm (paragraph 0050) for the purpose of regulating the depth to a desired level for introducing the agent (paragraph 0016).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the depth in one embodiment of Lastovich to incorporate no greater than 15 µm or 25 µm as taught by different embodiment of Lastovich for the purpose of regulating the depth to a desired level for introducing the agent (paragraph 0016). It is further construed that if the system is used on cornea then the disruption element would disrupt the area of the cornea.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lastovich et al. (US 2004/0064087 A1) in view of Lebovitz et al. (US 2017/0050044 A1).

However, Lebovitz teaches a method of delivering agent into patient’s integument comprising the disruption element includes a sponge material (paragraph 0031) for the purpose of using a well-known alternative abrasive material to enhance drug permeation (paragraph 0031).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to substitute the material of the disruption element to include a sponge material as taught by Lebovitz for the purpose of using a well-known alternative abrasive material to enhance drug permeation (paragraph 0031).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lastovich et al. (US 2004/0064087 A1) in view of Muller et al. (US 2012/0289886 A1).
Regarding claim 18, Lastovich discloses the claimed invention substantially as claimed, as set forth above in claim 14. Lastovich further discloses an applicator (paragraph 0074, wherein “bladder” could be construed as an applicator) for applying an agent to the disrupted area. Lastovich is silent regarding an agent being a cross-linking agent applied to the cornea, the cross-linking agent being transmitted through an epithelium of the cornea through the disrupted area at a greater rate relative to non-ablated areas of the cornea.
However, Muller teaches a method of delivering agent into cornea comprising an agent being a cross-linking agent (paragraph 0072, figure 6A) applied to the disrupted area of the cornea, the cross-linking agent being transmitted through an epithelium of the cornea through the disrupted area at a greater rate relative to non-ablated areas of 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to substitute the agent of Lastovich to incorporate a cross-linking agent applied to the cornea, the cross-linking agent being transmitted through an epithelium of the cornea through the disrupted area at a greater rate relative to non-ablated areas of the cornea as taught by Muller for the purpose of effectively delivering the agent to the cornea for treating cornea related medical disorder (paragraph 0007).

Allowable Subject Matter
Claim 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art of record, Lastovich et al. (US 2004/0064087 A1), discloses wherein the shaft is coupled to the housing via a torsion spring and the shaft is configured to rotate relative to the spring in a first direction against the torsion spring but is silent regarding the system further comprising a lever that prevents the shaft from rotating in a second direction opposite to the first direction in response to rotative force from the torsion spring, the lever being releasable to allow rotation of the shaft in the second direction, the rotation of the shaft in the second direction allowing the disruption element to disrupt the area of the cornea in combination with other claimed limitations of .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following are the arts that are closer to teaching the system as claimed:
Frederickson et al. (US 8784363 B2)
Lastovich et al. (US 2004/0077994)
Haider et al. (US 7166086 B2)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILAY J SHAH whose telephone number is (571)272-9689.  The examiner can normally be reached on Monday-Thursday 8:00 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/NILAY J SHAH/Primary Examiner, Art Unit 3783